Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 30, 2016

                                      No. 04-16-00768-CV

                     Jana Lee FLANAGAN and Lucas Matthew Flanagan,
                                     Appellants

                                                v.

                  RBD SAN ANTONIO L.P., Davidson Hotel Company, LLC
                          and G4S Secure Solutions (USA), Inc.,
                                       Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-18601
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        On December 28, 2016, the trial court clerk notified this Court that the clerk’s record was
not filed because appellants have failed to pay, or make arrangements to pay, the clerk’s fee for
preparing the record. Appellants are not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellants provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the
clerk=s fee. If appellants fail to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court